                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 DANIEL SEYMOUR BRENDEN,                              Case No. 3:16-cv-1008-SI

                Plaintiff,                            ORDER

        v.

 NANCY A. BERRYHILL, Deputy
 Commissioner for Operations, performing the
 duties and functions not reserved to the
 Commissioner of Social Security,

                Defendant.


       On June 1, 2017, the Court remanded this case for further proceedings pursuant to the

stipulation of the parties. On July 17, 2017, the Court granted Plaintiff’s unopposed application

for attorney’s fees pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, in

the amount of $6,146.49.

       Plaintiff’s counsel now moves for attorney’s fees of $25,430.75 pursuant to 42 U.S.C.

§ 406(b). ECF 25. This figure represents 25 percent of Plaintiff’s retroactive benefits. Plaintiff’s

counsel requests an additional payment from Plaintiff of $19,284.23, which represents the

requested $25,430.75 less the EAJA fees of $6,146.49 already received. Although Defendant

does not object to the proposed award, this Court must perform an independent review to ensure



ORDER – Page 1
that the award is reasonable. Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002). For the following

reasons, Plaintiff’s counsel’s motion for fees is granted.

                                          STANDARDS

       Under 42 U.S.C. § 406(b), a court entering judgment in favor of a social security

disability insurance claimant who was represented by an attorney “may determine and allow as

part of its judgment a reasonable fee for such representation, not in excess of 25 percent of the

total of the past-due benefits to which the claimant is entitled by reason of such judgment.”

Crawford v. Astrue, 586 F.3d 1142, 1147 (9th Cir. 2009). Counsel requesting the fee bears the

burden to establish the reasonableness of the requested fee. Gisbrecht, 535 U.S. at 807. The

attorney’s fee award is paid by the claimant out of the past-due benefits awarded; the losing party

is not responsible for payment. Gisbrecht, 535 U.S. at 802.

       A court reviewing a request for attorney’s fees under § 406(b) “must respect ‘the primacy

of lawful attorney-client fee agreements,’ ‘looking first to the contingent-fee agreement, then

testing it for reasonableness.’” Crawford, 586 F.3d at 1148 (quoting Gisbrecht, 535 U.S. at 793,

808). Routine approval of fees pursuant to a contingency fee agreement calling for the statutory

maximum is, however, disfavored. See Fintics v. Colvin, 2013 WL 5524691, at *2 (D. Or. Oct. 2,

2013). Contingent fee agreements that fail to “yield reasonable results in particular cases” may

be rejected. Gisbrecht, 535 U.S. at 807. There is no definitive list of factors for determining the

reasonableness of the requested attorney’s fees, but courts may consider the character of the

representation, the results achieved, whether there was delay attributable to the attorney seeking

the fee, and whether the fee is in proportion to the time spent on the case (to avoid a windfall to

attorneys). See Id. at 808; Crawford, 586 F.3d at 1151-52. Although the Supreme Court has

instructed against using the lodestar method to calculate fees, a court may “consider the lodestar

calculation, but only as an aid in assessing the reasonableness of the fee.” Crawford, 586 F.3d


ORDER – Page 2
at 1148; see also Gisbrecht, 535 U.S. at 808 (noting that courts may consider counsel’s record of

hours spent representing claimant and counsel’s normal hourly billing rate for non-contingency

work as an aid in considering reasonableness of requested fees).

                                          DISCUSSION

       As prescribed by Gisbrecht and Crawford, the Court begins its analysis by reviewing the

contingency fee agreement executed by Plaintiff and his counsel. ECF 40-3. Plaintiff agreed to

pay attorney’s fees not to exceed 25 percent of the back benefits awarded, which is within the

statutory maximum and is the amount Plaintiff’s counsel seeks in this motion.

       The Court next considers the appropriate factors to determine whether a downward

adjustment is necessary in this case, and finds that no downward adjustment is warranted.

Plaintiff’s counsel achieved good results for Plaintiff, the representation of Plaintiff was

professional, there was no significant delay attributable to Plaintiff’s counsel, and the fee was in

proportion to the time spent on the case and would not result in a windfall to Plaintiff’s counsel.

Plaintiff’s counsel spent approximately 34.9 hours on the case. The effective hourly rate for the

requested fee is, therefore, approximately $728.67, which is below effective hourly rates that

have been approved in this district. See, e.g., Quinnin v. Comm’r, 2013 WL 5786988, at *4 (D.

Or. Oct. 28, 2013) (approving de facto hourly rate of $1,240 for attorney time); Ali v. Comm’r,

2013 WL 3819867 (D. Or. July 21, 2013) (approving de facto hourly rate of $1,000); Breedlove

v. Comm’r, 2011 WL 2531174 (D. Or. June 24, 2011) (approving de facto hourly rate

of $1,041.84).

                                          CONCLUSION

       Plaintiff’s counsel’s motion for attorney fees pursuant to 42 U.S.C. § 406(b) (ECF 25) is

GRANTED. Plaintiff’s counsel is entitled to $25,430.75 in § 406(b) fees, representing 25 percent

of Plaintiff’s retroactive benefits recovery. When issuing the section 406(b) check for payment to


ORDER – Page 3
Plaintiff’s attorney, the Commissioner is directed to subtract the $6,146.49 previously awarded

under EAJA and send Plaintiff’s attorney the balance of $19,284.23, less any applicable

administrative assessment as allowed by statute.

       IT IS SO ORDERED.

       DATED this 5th day of February, 2019.

                                                    /s/ Michael H. Simon
                                                    Michael H. Simon
                                                    United States District Judge




ORDER – Page 4
